This action was commenced in the district court of Okfuskee county on December 6, 1911, by H.C. Champlin, the defendant in error, who was plaintiff in the lower court, against Lee Thomason, Maud Thomason, Charles L. Phillips, and James M. Hayes, plaintiffs in error, who were defendants in the lower court. It seems that the defendant in error filed his petition in the trial court, seeking to quiet title to certain lots situated in he town of Weleetka. Answer was filed, and in due course issues were joined, and judgment was rendered in favor of defendant *Page 406 
in error and against the plaintiffs in error. Case-made was filed in this court September 14, 1912. Summons in error was issued on the date last mentioned, and was served on defendant in error and returned and filed with the clerk of this court on September 18, 1912; but neither of the parties have filed briefs, and the case having been submitted, and no application for extension of time in which to file briefs having been filed, we recommend that the case be dismissed for want of prosecution under rule No. 7 of this court (38 Okla. vi, 137 P. ix).
By the Court: It is so ordered.